Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 16: Ineligible 
The claim recites a series of steps.  The claim is directed to a process, which is a statutory category of invention (Step 1: YES). 
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receiving a request for a payment transfer from a payer to a payee; determining, based on the received request, first data associated with previous payment transfers for at least one of the payer and the payee; generating second data identifying a fraud detection value based on the received request and the first data; determining whether the payment transfer is fraudulent based on the second data; and based on the determination, transmitting a response identifying whether the payment transfer is fraudulent.  In other words, the claim describes a process for receiving a request, determining data associated with the Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 11. Claims 2-10, 12-15, and 17-20 are also part of the abstract idea identified in claim 16.
Claim 2 recites wherein the computing device is configured toOffice Action dated: February 8, 2021 generate the features based on data characterizing previous payment transactions and train the at least one machine learning algorithm with the generated features.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the at least one machine learning algorithm is based on at least one of gradient boosting and logistics regression.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the at least on machine learning algorithm comprises a first machine learning algorithm trained to detect for fraud during payment initiation, and a second machine learning algorithm trained to detect for fraud during payment reception.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
supra.
Claim 6 recites wherein the computing device is further configured to: determine whether the fraud detection value falls within a range; and determine that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein the computing device is further configured to: determine whether the received request satisfies at least one condition for the payment transfer to be fraudulent; and determine that the payment transfer is fraudulent based on determining that the at least one condition is satisfied.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein the computing device is further configured to: receive a second request for receiving the payment transfer by the payee; generate third data identifying a second fraud detection value based on the received second request; determine whether the payment transfer is fraudulent based on the third data; and based on the determination, transmit a second response identifying whether the payment transfer is fraudulent.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein the computing device is configured to: determine, based on the second request, fourth data associated with previous payment transfers for at least one of the payer and the payee; and generate the third data identifying the second fraud detection value supra.
Claim 10 recites a second computing device, wherein the request for the payment transfer is received from the second computing device, and the response identifying whether the payment transfer is fraudulent is transmitted to the second computing device.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites generating the features based on data characterizing previous payment transactions; and training the at least one machine learning algorithm with the generated features.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 13 recites wherein the at least one machine learning algorithm is based on at least one of gradient boosting and logistics regression.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 14 recites determining whether the fraud detection value falls within a range; and determining that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 15 recites determining whether the received request satisfies at least one condition for the payment transfer to be fraudulent; determining that the payment transfer is fraudulent based on determining that the at least one condition is satisfied.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
supra.
Claim 18 recites instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising: determining whether the fraud detection value falls within a range; and determining that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed.  This limitation is also part of the abstract idea identified in claim 16, and is similarly rejected under the same rationale as claim 16, supra.
Claim 19 recites instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising: determining whether the received request satisfies at least one condition for the payment transfer to be fraudulent; determining that the payment transfer is fraudulent based on determining that the at least one condition is satisfied.  This limitation is also part of the abstract idea identified in claim 16, and is similarly rejected under the same rationale as claim 16, supra.
Claim 20 recites instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising: receiving a second request for receiving the payment transfer by the payee; generating third data identifying a second fraud detection value based on the received second request; determining whether the payment transfer is fraudulent based on the third data; and 8based on the determination, transmitting a second response identifying whether the payment transfer is fraudulent.  This limitation is also part of supra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 8, 9, 10, 11, 14, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20200005310), in view of Chamberlin (US 20190318358), Amjadian (US 20210256393), Semichev, (US 10572653), Subramanian (US 20090192855), and Agrawal (US 20210279731). 
Regarding claim 1, 11, and 16, 
Kumar discloses a system (Fig. 1) comprising: 
a computing device (130) configured to: 
obtain, based on the received request, first data associated with previous payment transfers for at least one of the payer and the payee (Fig. 1, Payment between 110 and 120; Para. 19, Past transaction data between user and merchant; Para. 82, Transaction history 4004; Para. 70, user based location 3102 and merchant based location 3202; Fig. 2A and 2B, Verticals for different transaction between user and merchant; Para. 38, past transaction data)
generate second data identifying a fraud detection value based on the received request and the first data (Para. 26, Score; Para. 66, Risk score created based on user transaction with merchant vertical; Para. 67, Determine risk assessment score if a “high risk” result; Para. 70, Propensity score or risk likelihood); 
determine whether the payment transfer is fraudulent based on the second data (Para. 70, Propensity score or risk likelihood used to determine risk assessment 3308, Step 406); 
transmit, in response to a request, a generated response data identifying whether a payment transfer is fraudulent (Para. 71, Output to user and merchant devices; Para. 29, in response to processing request 402, service producer may navigate to an interface to notifying user of potential fraud).
 (Fig. 1, 102 to 106).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the ability to receive a request for payment from a payer to a payee.  Doing so allows a user to transfer money to a merchant following a purchase, and ensure that the transfer is complete, as well as prevent a fraudulent transfer from occurring based on stronger information security guidelines and rules with machine learning.
Kumar fails to disclose a database that is communicatively coupled with a computing device and that allows a processor to obtain data, as well as storing response data in a database.  
Examiner takes official notice, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the database that can send information and have information obtained, as well as data that is stored in a database.  Doing so allows information to be stored, as well as transferred when necessary for calculation. 
Kumar also fails to disclose a machine learning algorithm that is applied to first data, in order to generate second data. However, Amjadian discloses a machine learning model that is trained on a first data set to produce a second data set (Para. 19, 168; Fig. 7, Steps 702 to 706).  
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the machine learning algorithm of Amjidian.  Doing so allows the information to be further manipulated in order to make a more accurate and predictive model.  
Kumar also fails to disclose tagging a fraudulent transaction that was fraudulent.  However, Semichev discloses a fraud tag in a machine learning context (Fig. 5, “In some embodiments, at least one machine learning model may be used to dynamically improve the questions for obtaining a correct answer by the customer and a wrong answer by a fraudster. Training the at least one machine learning model may include providing data including a number of correct and wrong answers given to each of the challenge questions stored in challenge question database 50 in each customer interaction from a plurality of customer interactions stored in a customer interaction database 55. Any of the customer interactions in the plurality of customer interactions stored in customer interaction database 55 may include a fraud tagindicating that the customer interaction was suspected of being a fraudulent transaction made by a fraudster.”).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the tagging system of Semichev.  Doing so allows the system to effectively filter for transactions that are fraudulent, and ensures greater accuracy of items that are tagged fraud. 
Kumar also fails to tag between fraud and no fraud transactions.  However, Subramanian discloses a missing value determination that accompanies the fraud application, to determine whether or not there is fraud (Para. 73). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the fraud tag determination system of Subramnian.  Doing so creates greater efficiency and accuracy for fraudulent transactions that are really fraud or not, and helps manage data more effectively.  
Kumar fails to disclose generating response data identifying whether the payment is fraudulent.  However, Agarwal discloses a machine learning model for transactions that (Fig. 3, 308-318; Para. 76). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the alert system of Agarwal.  Doing so ensures that proper measures are taken to prevent further fraud, and investigate the past fraudulent transaction.  
Regarding claims 6, 14, and 18 modified Kumar discloses where the computing device is further configured to: 
Determine whether the fraud detection value falls within a range (Kumar, Para. 27, Threshold score is a range between 0 and the score; Claim 14); and 
Determine that at least one additional condition is to be satisfied by the payer or payee for the payment transfer to be allowed (Para. 28, after threshold not met, additional authentication information requested; Para. 53, additional authentication needed to proceed; Any additional authentication would include at least one condition; Para. 75, might include biometric, SSN, CCN, or two-factor authentication). 
Regarding claims 7, 15, and 19, modified Kumar discloses where the computing device is further configured to: 
Determine whether the second request satisfies at least one condition for the payment transfer to be fraudulent (Para. 75, Allowing user to input on the interface and enter additional information); and 
Determine that the payment transfer is fraudulent based on determining that the at least one condition is satisfied (Para. 75, systems determines if authenticated or not, and either locks account or not based on true positive for locking account and failure to be authenticated). 
Regarding claim 10, comprising a second computing device, where the request for the payment transfer is received from the second computing device, and the response identifying whether the payment transfer is fraudulent is transmitted to the second computing device (Kumar, Para. 70, User 110 is alerted to risk assessment; Output 3008; Step 408; Para. 75).
Regarding claims 8, 9 and 20, modified Kumar fails to disclose herein the computing device is further configured to: receive a second request for receiving the payment transfer by the payee; generate third data identifying a second fraud detection value based on the received second request; determine whether the payment transfer is fraudulent based on the third data; and  27based on the determination, transmit a second response identifying whether the payment transfer is fraudulent, and determine, based on the second request, fourth data associated with previous payment transfers for at least one of the payer and the payee; and generate the third data identifying the second fraud detection value based on the fourth data.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified the fraudulent machine learning model for transfer of payments from Kumar with the additional of receiving an additional transfer request, generating an additional data to identify a new fraud detection, determine if it is fraudulent, transmit the response identification to make the user aware it is fraudulent, and generating new levels of data for additional requests, since it has been held that mere duplication of parts does not hold patentable weight (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20200005310), in view of Chamberlin, Amjadian (US 20210256393), Semichev, (US 10572653), Subramanian (US 20090192855), Agrawal, and Ren, as applied to claim 1 above, further in view of Strong (US 20170111506).
Regarding claim 5, modified Kumar fails to disclose where the features comprise original event features, derived event features, velocity features, and network features.  However, Strong discloses that velocity features for a risk score can be used in a fraud calculation context (Para. 5). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kumar with the teaching a velocity features as in Strong. Doing so adds a layer of complexity to the algorithm, enabling the model to accurately predict further the likelihood of fraud. 
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
Applicant states that the currently recited claims are patent eligible.  Examiner disagrees, as the currently recited claims are capable of being performed under the paper and pen test.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) 
Applicant also Example 37, claim 2 as being deemed eligible under Step 2B.  This example is not similar to the currently recited claims.  There, the determining step tracked memory being allocated.  Here, the determining step makes a determination of fraud or not (yes or no decision), and is not tracking memory. 
Also, the currently recited are not directed to a specific improvement to computer functionality.  Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed 
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are  not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Lastly, the applicant contends that the currently recited claims amount to “significantly more” than the alleged abstract idea.  Examiner disagrees.  The claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea of processing fraudulent transactions with a machine learning algorithm. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jaladi, US 20170359359, Para. 63, discloses a tagging system.
Kruse, US 20170070484, Para. 88, discloses a tagging system for fraud. 
Turgeman, US 20170085587, Para. 80, discloses a fraud tagging system.
Kramme, US 10825028, discloses a fraud detection model using machine learning. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691